Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 13, filed 29 September 2021, with respect to the rejection of Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2012/0238095 A1), hereinafter Ogihara, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 14 is dependent of Claim 2 of the present application. Claim 2 discloses a second structural unit comprised in “the compound” in addition the first structural unit claimed in Claim 1. Thus, Claim 2 inherently teaches greater than zero percent the second structural unit and less than 100 percent of the first structural unit. Claim 14 then claims “the first structural unit of formula (1) in a range of 80 mol% to 100 mol% with respect to the total structural units in the compound.” Clearly, if Claim 14 is dependent of Claim 2, it cannot comprise 100 mol% of the first structural unit. For purposes of compact prosecution, Examiner will interpret Claim 14 to disclose: “the first structural unit of formula (1) in a range of 80 mol% to less than 100 mol% with respect to the total structural units in the compound.”

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (United States Patent Publication No. US 2008/0206690 A1), hereinafter Kennedy.
8.	Regarding Claims 1-20, Kennedy teaches (Paragraph [0028]) applying a silicon-containing film-forming composition directly or indirectly on at least an upper face side of a substrate to form a silicon-containing film. Kennedy teaches (Paragraph [0028]) applying a resist film-forming composition directly or indirectly on an upper face side of the silicon-containing film to form a resist film. Kennedy teaches (Paragraph [0037]) exposing the resist film formed on the upper face side of the silicon-containing film to an extreme ultraviolet ray or an electron beam. Kennedy teaches (Paragraphs [0028-0029]) developing the resist film exposed to the extreme ultraviolet ray or the electron beam to form a resist pattern. Kennedy teaches (Paragraphs [0073-0076]) a solvent. Kennedy teaches (Paragraphs [0043-0066]) a compound comprising a first structural unit of formula (1) of the present application. Kennedy teaches (Paragraphs [0043-0066]) the first structural unit of formula (1) of the present application is in a range of 60 mol% to 100 mol% with respect to total structural units in the compound. Kennedy teaches (Paragraphs [0034-0035]) the compound further comprises a second structural unit of formula (2) of the present application. Kennedy teaches (Paragraphs [0034-0035]) the compound further comprises a third structural unit of formula (3) of the present application. Kennedy teaches (Paragraphs [0028-0029]) after the developing, etching the silicon-containing film using a mask comprising the resist pattern. Kennedy teaches (Paragraphs [0028-0029]) before the applying of the silicon-containing film-forming composition, forming an organic underlayer film directly or indirectly on at least an upper face side of the substrate. Kennedy teaches (Paragraphs [0028-0029]) after the etching of the silicon-containing film, etching the organic underlayer film using a mask comprising the silicon-containing film. Kennedy teaches (Paragraphs [0043-0066]) the compound has the first structural unit of formula (1) of the present application in a range of 80 mol% to 100 mol% with respect to the total structural units in the compound. Kennedy teaches (Paragraphs [0043-0066]) the compound has the structural unit of formula (1) of the present application where R1 is a methylene group. Kennedy teaches (Paragraphs [0043-0066]) the compound has the structural unit of formula (1) of the present application where X and Y are each independently a hydroxyl group or an alkoxy group. Kennedy teaches (Paragraphs [0043-0066]) the compound has the structural unit of formula (1) of the present application where X and Y are each independently a hydroxyl group or a methoxy group. Kennedy teaches (Paragraphs [0043-0066]) the first structural unit of formula (1) in a range of 80 mol% to less than 100 mol% with respect to the total structural units in the compound.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/11/2022